criminal tax bulletin this bulletin is for informational purposes it is not a directive number release date uil department of treasury internal_revenue_service january february tax crimes willful failure to collect or pay over taxes in united_states v ramirez wl w d tx date the united_states district_court for the western district of texas denied ramirez’s motion to dismiss the indictment which charged her with failing to account for and pay over dollar_figure in income and employment_taxes in violation of sec_7202 the indictment alleged that as president treasurer and percent shareholder ramirez deducted federal income fica and medicare taxes from her employees’ wages but willfully failed to account for and pay over such taxes to the irs ramirez argued the indictment was deficient because it failed to allege that she was a person required to collect account for and pay over any_tax in the alternative ramirez argued that even if she was such a person the statute was unconstitutionally vague in that neither sec_7202 nor any other statute imposes upon a corporate officer or shareholder an unequivocal duty to collect account for and pay over any_tax with the specificity required for a criminal statute with respect to the first argument the court citing fifth circuit precedent held an indictment is sufficient if it contains the elements of the charged offense fairly informs the defendant of the charges against her and ensures that there is no risk of future prosecutions here the indictment charged that ramirez was the president and treasurer that she deducted and collected various taxes from her employees’ wages and that she willfully failed to account for and pay over such taxes to the irs in violation of sec_7202 the court found that the indictment fairly informed ramirez as to the charges against her and the mere fact the indictment failed to included a statement that she was a person required to collect account for and pay over and tax imposed did not render the indictment office_of_chief_counsel criminal tax_division deficient with regard to ramirez’s alternative argument that the statute was unconstitutionally vague the court noted in the fifth circuit the standard for finding a statute void for vagueness is whether the statute fails to define the offense with sufficient definitiveness that ordinary people can understand what conduct is prohibited and fails to establish minimum guidelines to govern law enforcement so as law enforcement in denying ramirez’s argument the court found an ordinary person is able to understand the conduct prohibited by the statute and accordingly sec_7202 is not void for vagueness sec_7202 clearly imposes a penalty on any person who fails to willfully collect or truthfully account and pay over taxes and the term person includes a corporate officer who is under a duty to perform the act in respect of which the violation occurs invite arbitrary and discriminatory to search warrants warrant required to inspect package held by third party bailee in 353_f3d_606 8th cir the eighth circuit held a search warrant was required to view computer disks james had given to a third party in a sealed envelope to destroy while james was incarcerated on charges of sexual misconduct with a child he attempted to smuggle out a letter to a long-time friend asking him to destroy computer disks he had given him in a sealed envelope james did not tell his friend what was on the disks nor did he give his friend permission to open the envelope or view the disks james told his friend the disks were old and one even contained a virus this letter was forwarded to the police and the friend later consented to allowing the police to inspect the disks the evidence found on the disks was used to convict james of possession of child pornography the eighth circuit held the evidence obtained from the disks should have been suppressed because the police had not obtained a search warrant prior to viewing the disks the court distinguished this case from a case involving the joint_occupancy of a space in which each cotenant has a diminished expectation of privacy a function of communal living the shared-access theory does not apply when the person giving consent is only a bailee the court found although the bailee may have physical possession and access to the contents that kind of possession or access does not imply actual authority to examine the contents or to allow another to do so the court stated that one does not cede dominion over an item to another just by putting him in possession thus the mere act of storage in this case was insufficient to support a finding the bailee ie the custodian had actual authority to consent moreover the court concluded there was ample evidence that james did not give his friend as bailee permission to exercise control_over the disks or consent to their search james had sealed the disks with tape marked them confidential and private placed them in a sealed envelope and conveyed them to his friend for the sole purpose of storing them the court also concluded the district_court erred when it found the police reasonably relied on the bailee’s apparent authority citing 497_us_177 the issue is whether the facts available to the officers at the time the consent was given warranted a reasonable person to believe the consenting party had authority to consent to the search the court said t he standard or reasonableness is governed by what the law-enforcement officers know not what the consenting party knows here the police not only knew all of the facts that militated against a finding of actual authority to consent to a search but also knew one more fact that the bailee himself did not know that james wanted him to destroy the disks the court found the police knew too much about james’ manifested desire to keep others including his long-time friend from seeing the content of the disc to rely on the friend’s authority to consent fourt amendment expectation of privacy in fed-ex package in united_states v young u s app lexis 11th cir date the eleventh circuit held young and his co-defendant’s had no legitimate expectation of privacy in the contents of a fed-ex package where the envelop explicitly warned that sending cash was illegal and federal express retained the right to inspect any package for any reason young was convicted of various tax crimes in connection with the computation and collection of motor fuel excise_tax specifically young misrepresented to the irs when he applied for a exemption_certificate that he would be using the fuel for off-road purposes in reality young and his co-defendants engaged in a scheme to sell tax-free fuel for on-road purposes much of their business was conducted in cash and about two to three times per month the cash proceeds were shipped via federal express between the parties to the crime as part of their investigation into the scheme irs agents requested that federal express allow them to inspect the suspect packages federal express consented and the agents x-rayed several of the packages which were found to contain large amounts of currency during trial the co- defendant’s moved to suppress the evidence obtained through the x-ray of the packages the district_court denied the motion finding the warnings on the package rendered unreasonable any expectation of privacy in the contents on appeal young raised several issues but the appellate court found only the suppression issue merited discussion in deciding the case the eleventh circuit looked to the supreme court’s decision in 466_us_109 in jacobson employees of a private freight carrier observed a white powdery substance during their examination of a damaged package the employees then notified authorities who later determined the substance was cocaine the court acknowledged that letters and other sealed packages are in a class of effects in which the public has a legitimate expectation of privacy but ultimately concluded jacobson lacked such an expectation of privacy in the subject package when a third party opened the package on its own accord and the government agents merely repeated a search that was already conducted by a private party this case is distinguishable from jacobson however because the irs agents initiated contact with federal express obtained the packages x-rayed them all without first obtaining a warrant ultimately the eleventh circuit found that no reasonable person would expect to retain a privacy interest in a package after signing an airbill containing an explicit warning that the carrier was authorized to act in direct contravention to that interest the carrier told its customers not to ship cash and that it could open and inspect the packages at the carrier’s option the court believed the presence of these two warnings removed the case from post-jacobson jurisprudence in fact the court speculated that the warnings were probably added in the wake of jacobson the court held as a matter of law the warnings simply eliminated any expectation of privacy under an alternative theory the court found there was also a consent to the search because the defendant authorized the carrier as bailee of the packages to consent to the search sixth amendment speedy trial in united_states v knop no 88-20015-bc u s dist lexis e d mi date the district_court denied knop’s motion to dismiss the information for violations of the right to a speedy trial as guaranteed by the sixth amendment knop was charged by information in for failing to file income_tax returns in violation of sec_7203 for tax years through an arrest warrant was issued as a result of these charges during the next years the irs tried unsuccessfully to locate knop finally in the irs found and arrested knop knop filed a motion to dismiss the information on the ground the year lapse violated his right to a speedy trial as guaranteed by the sixth amendment during the investigation irs agents visited knop’s home and sent letters advising him of the pending criminal investigation further agents searched public records and notified police of the irs’s search for knop following the issuance of the arrest warrant agents routinely drove by knop’s residence and followed up on multiple leads including that knop was living at the hunt club he belonged to agents also recorded the arrest warrant on several databases including the national crime information center and the treasury enforcement communication system these entries alert other law enforcement agencies and conduct periodic searches of other records for any financial activity related to identifying data associated with a person such as a social_security_number these leads proved fruitless until at the same time knop changed his lifestyle by using an alias abandoning his dental practice abstaining from having a driver’s license holding property in his own name or registering vehicles quit-claiming his house to his girlfriend living in an unheated cabin during the michigan fall season and refusing to pursue activities that would generate irs forms w-2 or finally in a database search revealed knop had received a form_1099 for social_security_benefits issued with his first and middle names reversed in determining whether a speedy trial violation had occurred the district_court looked to the four factors established by the supreme court in 407_us_514 which were the length of delay the reason for the delay knop’s assertion of his speedy trial right and the resulting prejudice to knop the court found the 14-year delay between the filing of the charges and knop’s arrest although extraordinarily long was not a sixth amendment violation where there was no specific prejudice to knop’s defense resulting from the delay further the court found that although the government had failed to do all that it could to locate and to arrest knop knop was a greater cause for the delay as his lifestyle change was plainly designed to avoid detection finally knop did not raise the sixth amendment claim until after he was arrested based on an application of the facts to these factors the district_court denied knop’s motion forfeiture comingling of drug-tainted funds with legitimate funds makes legitimate funds forfeitable in united_states v puche u s app lexis 11th cir date the eleventh circuit held the intermingling of drug-tainted funds with legitimate funds renders the legitimate funds forfeitable the puches a father and two sons and their money transmitting business appeal from their convictions and sentences on one count of conspiracy to commit money laundering in violation of u s c a and h the court also entered a forfeiture order pursuant to u s c sec_982 and sec_21 u s c sec_853 finding them jointly and severally liable in the amount of dollar_figure for money used in the offense and money involved in each financial transaction that the puches conspired to conduct the puches through their money transmitting business conducted several significant offshore wire transactions for undercover agents as part of a sting operation the court found the puches’ suspicions should have been and were aroused by the size of the undercover agents’ cash deliveries their frequency and the fact the cash was always delivered in small denominations and brought in duffel bags or boxes further the manner in which the puches structured their business’s bank_deposits showed the business frequently made deposits of less that dollar_figure thereby circumventing the submission of currency transaction reports on appeal the puches argued the district court’s forfeiture order was erroneous because it included dollar_figure in legitimate funds that shared bank accounts with the undercover dea money and that only dollar_figure in commissions paid to them in the laundering scheme should be subject_to forfeiture further they argued that the order was excessive in violation of the eighth amendment the eleventh circuit disagreed and affirmed the order of forfeiture the court found that property under the statute includes any property used to facilitate the offense further the court citing with approval 145_f3d_1123 10th cir held that the forfeiture of commingled funds was proper when as in this case the government demonstrates that the defendant pooled the funds to facilitate or ‘disguise’ his illegal scheme the court found the evidence in this case showed that funds both tainted and untainted were rapidly moved into bank accounts to conceal the nature and source of the drug proceeds moreover the jury could have inferred that the legitimate proceeds facilitated the illegal proceeds by acting as a cover the court added finally the court found the forfeiture of over dollar_figure million in untainted funds was not grossly disproportionate to the gravity of the puches’ offenses in violation of the eighth amendment’s excessive fines clause as the puches were liable for a civil penalty in the amount of the funds involved in the transactions in this case the court held the dollar_figure million in untainted funds was used to cover the transfer of the tainted funds and thus was properly forfeitable forfeitable funds accepted as legal fees not basis for conversion or civil theft charge in united_states v bailey no 01-cv-875-orl-2krs u s dist lexis m d fl date the district_court granted bailey’s request for reconsideration of the grant of summary_judgment on the conversion claim and part of the civil theft claim and move to set_aside the punitive_damages verdict upon reconsideration the court reversed the grant of summary_judgment in favor of the government and threw out the civil judgment of at least dollar_figure million against bailey following a special verdict of forfeiture including a dollar_figure million fee that bailey’s clients transferred to him for their legal defense bailey filed a third-party petition claiming superior title to the funds which was treated as a claim the court denied bailey’s claim and found the government held clear title to the funds which related back to the date the funds were laundered in violation of u s c and the court ruled that because bailey knew from the outset that the money was subject_to forfeiture he did not qualify as an innocent third-party transferee whose claim would supersede the government’s title to the funds under federal forfeiture law as bailey no longer had the funds the court gave the government several options including pursuit of substitute assets or a civil_action against bailey for the full amount of the funds transferred to him further the court reprimanded him for not turning over the funds and referred him to state disciplinary authorities the government sued bailey alleging conversion and civil theft of the dollar_figure million fee because bailey obtained the funds from his clients and disbursed funds to himself and other lawyers that he knew was subject_to forfeiture in the clients’ criminal case the count alleging conversion included a claim for punitive_damages and the count alleging civil theft sought treble_damages pursuant to florida law the court granted the government’s motion for summary_judgment and bailey went to trial on the remaining issues at trial the jury awarded the government dollar_figure million in punitive_damages and found bailey had the felonious intent to commit a theft when he obtained the fee justifying a trebling of the government’s dollar_figure million in damages bailey appealed the holding asking the court to reconsider its summary_judgment and to set_aside the punitive_damages award bailey argued the court improperly applied the relation_back_doctrine to satisfy the elements of the claims because it was clear this retroactive vesting was based upon a legal fiction reversing itself the court held that the relation_back_doctrine did not satisfy the possession element of conversion and civil theft claims under florida law further at the time of the alleged conversion and theft the government had neither a present nor immediate right to possess the funds the court found moreover the government’s possessory interest was contingent upon the conviction of bailey’s clients the entry of a special forfeiture verdict and the rejection of bailey’s claim to the funds the court said that such speculative interest was too attenuated to maintain an action for conversion or civil theft under florida law and the relation_back_doctrine could not remedy that deficiency finally the court found bailey had rightful possession of the funds when he received and disbursed it and that the relation_back_doctrine was a legal fiction accordingly the court held that since the government had no possessory interest until the decree of forfeiture the relation_back_doctrine could not support the money award entered against bailey the court added the concept of retroactive vesting cannot transform bailey’s rightful possession of the funds into a tortuous act of interference with government property under florida law with respect to the conversion the court found bailey’s refusal to return the funds upon demand amounted to conversion since at the time bailey obtained and disbursed the funds those acts were authorized the court found the government had obtained a possessory interest in the funds only after it was dissipated and bailey never had the funds at the point when the government had a possessory interest in them finally in rejecting the conversion and civil theft claims against bailey the court voided the punitive_damages award against him civil forfeiture statute_of_limitations tolled by pension law in united_states v all funds no u s app lexis 2nd cir date the second circuit held the statute_of_limitations applicable to an in rem action to forfeit the proceeds of medicare fraud is equitably tolled during the time the fraudulently obtained funds were in a pension_plan protected by the anti- alienation provision of the employee retirement income security act erisa edward weiss owner of an ambulance service which had fraudulently billed medicare pleaded guilty to one count of filing false claims in violation of u s c weiss commingled the fraud proceeds with legitimate revenues and established a pension_plan in the pension_plan was dissolved and the funds were transferred into an ira as the funds were no longer covered by erisa the government sought forfeiture of the funds weiss moved to dismiss the government’s forfeiture action as barred by the one-year statute_of_limitations in u s c c the district_court agreed and dismissed the government’s suit on appeal the government alleged that contributions to the company’s pension_plan were derived form the income from the false medicare claims once in the plan however the funds were protected by erisa’s anti-alienation provision which states that pension funds may not be assigned or alienated while the money is held by the plan_administrator thus the government argued erisa’s anti-alienation provision prevented it from initiating the forfeiture action until the pension_plan was dissolved and began disbursement of the funds reversing the district_court the second circuit found that based on supreme court case law the government could not touch the pension_plan assets until the plan was terminated and the assets distributed further the court found it would be inequitable to bar the government from proceeding against the funds in this suit simply because the weisses invested their ill-gotten gains in a pension_plan thus the court held that equitable_tolling was appropriate in this case as equitable_tolling permits courts to extend a statute_of_limitations on a case-by-case basis to prevent inequity even when the limitations_period would otherwise have expired division of commingled funds in 345_f3d_989 8th cir the eighth circuit held state family law governing the division of marital property should be applied to determine the property interests of a defendant from those of a spouse for purposes of a rico forfeiture this appeal arises from the district court’s denial of a spouse’s claim to a legal_interest in a country estate she shared with her husband for almost thirty years the country estate was forfeited pursuant to the rico forfeiture statute u s c l after the husband was convicted and sentenced in connection with his involvement in an investment fraud scheme committed between the years and the country estate was originally purchased by the couple in in the husband filed for bankruptcy and a year later the wife acquired full legal_title to the property after paying off a mechanics lien the husband’s rico violations began in and from that date forward the husband funneled large amounts of proceeds of his illegal scheme into his wife’s checking account from which she paid the mortgage and made other significant improvements to the country estate meanwhile the wife’s income during the period through was modest never exceeding dollar_figure the district_court found the wife held legal_title to the country estate before her husband began committing rico violations in after that time however the district_court noted the husband’s rico proceeds were used to pay in interest the property for the property and the wife’s income was too small to have been a primary source of the mortgage payments and improvements accordingly the wife was found to be a straw owner with no independent legal right to the property on appeal the wife challenged this finding asserting her legal right to a portion of the estate in its initial analysis the eighth circuit noted a rico forfeiture is an in personam sanction against an individual not an in rem action therefore the forfeiture only reached the defendant’s under l - claimants may challenge the forfeiture by showing by a preponderance_of_the_evidence they had either a vested legal_interest in the property or a superior interest at the time the criminal act took place with respect to the first test the eighth circuit determined it was undisputed the wife held title to the property before the rico violations began the court noted this case did not lend itself to a finding of straw or nominal ownership since the wife lived in the house and exercised at least partial dominion and control_over it the court however found the wife’s interest insufficient to prevent forfeiture under the first test since but for the rico proceeds and the subsequent payment of the mortgage the wife would not hold any title to the estate it would do a severe disservice to the purpose of the rico forfeiture statute if a criminal were able to protect and enjoy rico proceeds by investing them in property titled in a spouse as for the second test the eighth circuit held it must look to state law to sort out the respective ownership interests and save from forfeiture the portion of the estate the wife can prove was hers here the wife established she received half of the estate as a gift from her husband prior to his receipt of rico proceeds and she legally purchased her husband’s remaining interest from one of his creditors accordingly the eighth circuit concluded her ownership_interest was untainted by rico funds until by which time it appears she had accumulated some economic value in the estate by her own efforts as such the district_court erred in finding the entire estate forfeited it was now up to the trial_court to engage in a factual analysis to determine the precise boundaries of the legal_interest asserted by the wife state law respecting the division of marital property does not normally govern the distribution_of_property interests of a husband and wife unless the marriage is dissolved in this case the wife established some legal_interest in the forfeited property superior to her husbands the question that remains is how much in the absence of rules specifically designed for the forfeiture context the eighth circuit noted the best rules to sort out the property rights of married people are found in the laws governing divorce accordingly the case was remanded with the instruction that the family property laws of new york where the property was located be applied to determine the wife’s interest in the estate sentencing guidelines appellate standard of review for departures in united_states v bell u s app lexis 5th cir date the fifth circuit found the district_court abused its discretion in granting bell a downward departure at sentencing bell in an attempt to have her probation hearing postponed or canceled phoned in a false bomb threat to the courthouse on the day her hearing was scheduled stating pakistani terrorists had placed a bomb at the courthouse state and local police as well as the fbi initiated an investigation which resulted in the arrest of a pakistani immigrant eventually police identified bell as the caller through cellular telephone records bell pleaded guilty to using a telephone to convey a false threat to damage a building by means of an explosive bell’s criminal history placed her sentencing range pincite to months’ imprisonment at sentencing the district_court granted a downward departure and sentenced bell to probation stating it feared imprisonment would interrupt bell’s mental treatment and that the nature of her criminal history which consisted mostly of nonviolent petty crimes overrepresented her criminal history category in vacating the sentence the fifth circuit first determined that the new standard of review analysis under the protect act prosecutorial remedies and other tools to end the exploitation of children today should be applied retroactively agreeing with the first and eighth circuits that the new standard of review was a procedural not substantive change and thus was not a violation of the ex post facto clause under the protect act the standard of review is de novo unless the district_court either fails to provide a written_statement of reasons supporting the downward departure or fails to state a factor which advances an objective specified under the amended statute otherwise the standard of review is abuse_of_discretion u s c e the fifth circuit recognized the district court’s statement at sentencing that the fact bell needed medical_care met the requirement of advancing an objective set forth under the statute and thus the correct standard of review was abuse_of_discretion not de novo regarding the downward departure the fifth circuit found the district_court failed to provide detailed reasoning in its written_statement of reasons but found no limitation in the protect act preventing the appellate court from considering the sentencing colloquy in addition to the court’s written reasons in reviewing the sentence in this regard the fifth circuit considered both the written_statement of reasons and the hearing record and found the district_court still failed to provide adequate reasons supporting departure on the criminal history grounds furthermore although the district_court made comments about bell’s need for mental treatment and its fear that imprisonment would interrupt such treatment the fifth circuit found the court’s statements were unclear and thus the appellate court was unable to determine what conclusions the court reached in granting the departure thus it vacated the sentence and remanded the case to the district_court to clarify its reasoning tax crimes and sentencing in 345_f3d_675 8th cir shevi pled guilty to mail fraud structuring cash transactions and five counts of filing false tax returns at sentencing the district_court found the mail fraud loss to be dollar_figure under ussg sec_2f1 imposed an abuse of trust enhancement under sec_3b1 grouped the mail fraud and structuring counts under sec_3d1 c but declined to group the mail fraud and tax offenses under sec_3d1 shevi appealed the district court’s sentencing determinations shevi was named trustee of his niece and nephew’s social_security_benefits following his sister’s death using trust funds to pay the premiums shevi purchased two life_insurance policies naming himself as the beneficiary shortly before filing for bankruptcy shevi transferred the policies to his wife omitted them from the schedule of bankruptcy assets and obtained the cash surrender values when shevi filed for bankruptcy relief he failed to include several assets in the petition and obtained a discharge of secured and unsecured debts following the bankruptcy shevi used the insurance proceeds to open a personal investment account additionally shevi structured transactions totaling dollar_figure and filed false individual and business returns evading dollar_figure in tax_liabilities affirming in part and remanding the court held the abuse of trust enhancement was proper as well as the district court’s refusal to group the mail fraud and tax counts the court found grouping was not proper under sec_3d1 c because the offense level for the tax_fraud counts was not increased based upon conduct that was punished as mail fraud sec_3d1 a and b did not apply where the mail fraud and tax_fraud had different victims finally sec_3d1 d did not apply because the offenses although largely based on the amount of harm or loss were not of the same general type because the loss tables for the mail fraud and tax_fraud offenses punished the same amount of loss differently further the court concluded the district court’s fraud loss calculation was inconsistent with its recent decision in 313_f3d_1070 8th cir wheeldon required the district_court to determine the value of concealed assets a determination not made in this case accordingly the court remanded to the district_court for a determination of the mail fraud loss sentencing enhancement - abuse of trust in 339_f3d_226 4th cir the fourth circuit vacated defendant’s sentence after holding the district_court erred in applying the abuse of trust enhancement under u s s g sec_3b1 the trust the investors placed in the defendant was not based on a special relationship he had with them as a physician but rather on the investors’ misplaced belief in his investment abilities caplinger’s convictions for wire fraud and money laundering arose out of his successful efforts to attract investment in a bogus scheme to market a drug that was supposed to be effective in treating hiv aids and cancer caplinger held himself out as a physician who had medical degrees from schools in great britain and the dominican republic in reality caplinger’s medical degrees were mail order ones bought with no study required the district_court adopted the psr’s recommendation for a two- level enhancement for abuse of trust which caplinger challenges on appeal the basic question is whether caplinger by posing as an accomplished physician in order to influence potential investors abused a position of trust with respect to the victims of his fraud scheme sec_3b1 the position of trust inquiry must focus on the relationship between the defendant and the victim from the perspective of the victim application of the enhancement requires more than a mere showing that the victim had confidence in the defendant the fact caplinger posed as a physician does not by itself mean he occupied a position of trust caplinger did not assume a physician-patient relationship with any of the victims rather the victims were simply investors who put their money scheme based on representations that he was a prominent physician any trust the investors placed in caplinger was not based on a special relationship he had with them as a physician but on the investor’s misplaced belief in false representations about his credentials and the investment’s potential for success as such the facts did not support the conclusion that caplinger by posing as a physician occupied a position of trust with the victims as that term is used in sec_3b1 into caplinger’s downward departure objection must be specific in united_states v vieke u s app lexis 9th cir date the ninth circuit refused to address the district court’s downward departure for aberrant behavior because the government’s general objection to the departure failed to preserve the issue for appeal between the fall of through the spring of vieke used her parents’ names and good credit standing to obtain more than dollar_figure in fraudulent credit charges vieke pleaded guilty to one count of identity theft and prior to sentencing told the probation officer she has a compulsive gambling disorder the probation officer agreed and recommended two grounds for departure diminished capacity and aberrant behavior the government objected to both grounds first the government argued a gambling addiction is not a permitted impairment under the sentencing guidelines second regarding the aberrant behavior departure the government cited to the united_states attorney’s office policy instructing prosecutors to object to all downward departures the district_court declined to depart downward for diminished capacity but granted a four-level departure for aberrant behavior and sentenced vieke to five years’ probation the government appealed in affirming the sentence the ninth circuit found the government’s objection to the aberrant behavior departure was merely a pro forma blanket objection based on policy reasons of the united_states attorney’s office and gave no articulated reason the government made a more specific argument on appeal namely that the district_court failed to make the three requisite findings as articulated in the guidelines to support the aberrant behavior departure the ninth circuit found this argument in effect was raised for the first time on appeal since the government did not object to the legal analysis of the guideline at sentencing the district_court was not provided an opportunity to consider legal arguments correct possible errors or produce a record to guide appellate review moreover the ninth circuit refused to find the sentence was erroneous since the long standing rule in the ninth and other circuits is to not consider claims of error if raised for the first time on appeal the objection to support sentencing enhancement - abuse of trust in united_states v hall u s app lexis 11th cir date the eleventh circuit declined to apply a two-level enhancement under u s s g sec_3b1 after concluding hall’s status as a pastor failed to create a personal trust relationship between himself and the victims of his fraud scheme hall was convicted of mail fraud conspiracy money laundering conspiracy and mail fraud in connection with his promotion of a fraudulent investment scheme hall and his co-defendants held meeting across the country promoting their investment program despite using religious rhetoric to encourage participation in the program the main focus of the meetings was on marketing various investment products notwithstanding the defendant’s promises of large returns most investors ended up losing their investments in appealing his sentence hall contended that the district_court erroneously enhanced his sentence under u s s g sec_3b1 for abuse of a position of trust due to his status as a pastor in order for the district_court to have applied this increase two elements must have been established that the defendant occupied a position of public or private trust and that the defendant abused that position in a significant way to facilitate the commission or concealment of the offense within the context of fraud the eleventh circuit has found a position of trust to exist in two instances where the defendant steals from his employer using his position in the company to facilitate the offense and where a fiduciary or personal trust relationship exists with other entities and the defendant takes advantage of the relationship to perpetuate or conceal the offense based on the facts of this case the only relevant test is whether a personal trust relationship existed in determining whether hall occupied a position of trust the court focused on the victims’ perspective of their relationship with hall in this regard none of the victims that testified indicated that they came to the meetings for spiritual guidance rather all of them stated that they came to invest money not because hall was a pastor but because they wanted to double their money although hall may have used his status as a pastor to develop the trust of the investors this alone did not establish a personal trust relationship as such the district_court erred in applying a two-level enhancement under u s s g sec_3b1 obstruction of justice enhancement in 346_f3d_744 7th cir the seventh circuit reversed the district court’s application of an enhancement for obstruction of justice and vacated carroll’s sentence carroll pleaded guilty to selling fraudulent non- immigrant visas while employed as a foreign_service_officer at the u s embassy in guyana which resulted in an estimated harm of dollar_figure to dollar_figure million in the indictment the u s government sought forfeiture of traceable illegal visa proceeds or substitute assets in the amount of dollar_figure million during his interview with the probation officer carroll explained that his wife’s premarital assets and his legitimate savings in six brokerage accounts totaled dollar_figure and should be exempt from forfeiture when questioned by the district_court whether the six brokerage accounts were excepted from the list of carroll’s forfeitable property carroll answered in the affirmative without further explanation he later clarified that although the six brokerage accounts contained tainted proceeds commingled with legitimate savings he believed his wife’s premarital assets together with the legitimate savings within those accounts amounted to as much as dollar_figure at sentencing the district_court found carroll misled the probation officer in an attempt to affect the forfeiture determination and applied a two-level obstruction of justice enhancement pursuant to u s s g sec_3c1 as evidence of carroll’s deceptive intent and material misstatements the court cited to carroll’s ordinarily meticulous management and knowledge of his finances which contradicted his vague statements during the plea colloquy regarding the brokerage accounts carroll appealed the seventh circuit agreed and reversed the enhancement finding carroll’s statement even if inaccurate was not an attempt to conceal assets and did not amount to material misstatements required under u s s g sec_3c1 carroll’s guilty plea included an agreement to a dollar_figure million forfeiture allegation which was higher than the dollar_figure million amount the government had sought in the indictment thus carroll’s statements regarding his brokerage accounts had no impact on carroll’s forfeiture liability since all of his property was subject_to forfeiture as substitute assets regardless of the source the court further noted carroll’s misstatements were distinguishable from other cases upholding obstruction enhancements for concealing assets since there was nothing in the record to establish carroll concealed any assets nor were any hidden assets discovered subsequent to carroll’s guilty plea the appellate court reversed and remanded for resentencing without the enhancement appellate standard of review for sentencing departures to using in 345_f3d_943 7th cir the seventh circuit vacated mallon’s sentence and remanded with instructions to increase the sentence according to the sentencing guidelines mallon a year old citizen of ireland father of five and grandfather of ten children pleaded guilty international communication to entice a female under the age of to engage in sexual activity mallon met marny who he believed to be a 14-year old girl but who was actually an undercover agent in an internet chat room and after months of communication persuaded her to meet him at a hotel room in chicago mallon was already scheduled to be in the united_states for a meeting at the white house and attempted to achieve both goals in one trip mallon was arrested after meeting marny in the hotel room at sentencing the district_court calculated mallon’s total offense level to be with a corresponding range of to months’ imprisonment the district_court departed downward six levels to an offense level of with a corresponding range of to months’ imprisonment the district_court based its departures on mallon’s severely diminished capacity as well as a combination of factors including his age health and non u s citizenship and sentenced mallon to months’ imprisonment the government appealed in reviewing the sentencing decisions of the district_court the seventh circuit applied the amended standard of review for sentencing departures from the protect act it agreed with the first circuit the new standard of review did not violate the ex post facto law since the new standard was a procedural not substantive change in sentencing laws did not change the statutory maximum punishment annexed to mallon’s crime and did not affect the calculation of his offense level regarding the grounds for departure the seventh circuit found the departures unwarranted first although mallon’s doctor stated mallon’s second heart attack had resulted in mental deterioration there was no evidence to establish mallon’s heart problems and resulting mental deterioration somehow transformed into pedophilia to justify the four- level departure for severely diminished mental capacity the court also noted mallon’s behavior commenced prior to his second heart attack and stated departures are designed to accommodate the abnormal case not the person whose problems are common among those who commit the crime in question id second there was no justifiable basis for the two-level downward departure for a combination of factors including mallon’s nationality age and health since mallon’s ailments were as treatable in prison as outside and his age alone was not enough to establish him as elderly and infirm pursuant to u s s g sec_5h1 the departure was not warranted to find a defendant infirm the court stated it must find the physical impairment is extraordinary due to markedly inferior medical treatment within the prison as opposed to treatment available on the outside the district_court specifically found mallon’s ailments were as treatable in prison as outside thus the departure on those grounds was not justified further u s s g sec_5hdollar_figure provides alien status is not relevant to a sentence thus mallon’s irish citizenship should not be used to warrant a departure the court vacated mallon’s sentence and remanded with instructions for the district_court to sentence mallon without the departures electronic surveillance suppression of evidence obtained through wiretaps in united_states v cline u s app lexis 10th cir date the tenth circuit refused to suppress evidence obtained through a wiretap the court held the government’s wiretap application established a sufficient degree of necessity and the unavailability of a judge to seal the tapes within the time frame provided by statute was a satisfactory explanation that excused the government’s failure to obtain the seal timely cline was convicted for his involvement in a large drug trafficking organization on appeal he challenges the district court’s decision denying his motion to suppress evidence seized pursuant to wiretaps a traffic stop and a search of his house cline first argued the wiretaps placed on the phones of his business residence and co-conspirator’s residence were obtained without an adequate showing of necessity pursuant to u s c sec_2518 an application_for a wiretap order must contain a full and complete statement as to that due to whether or not other investigative procedures have been tried and failed or why they reasonably appear to be unlikely to succeed if tried or to be too dangerous since all the wiretap applications were similar the tenth circuit addressed them collectively finding the applications adequately established the close-knit community as well as the suspicious nature of those involved in the drug organization and the difficulty of introducing anyone new into it the traditional investigative technique of using informants had been tried but was unlikely to be successful the court furthered detailed the difficulties encountered in conducting surveillance in the rural_area finally the applications for wiretaps pointed out the limited success obtained through search warrants while the warrants resulted in the seizure of drugs they failed to uncover the scope of the operations the sources of precursor chemicals the methods pf distribution and other members of the conspiracy as such the tenth circuit concluded the government made an adequate showing of necessity for the issuance of the wiretaps cline next argued the government failed to timely seal the tapes of the calls intercepted according to u s c sec_2518 immediately upon the expiration of the period of the order authorizing the wiretap or extensions thereof such recordings shall be made available to the judge issuing such order and sealed under his directions specifically cline argued a one week delay was too long and the government failed to explain the delay other than to assert that the judge was unavailable the government conceded that it did not have the wiretap evidence immediately sealed as required it argued however that it presented the tapes in a timely fashion but the judge’s schedule prevented the government from obtaining the necessary seal until a week later the government asserted that it presented the tapes for sealing in an immediate fashion as required and thus the tapes were made available as required the tenth circuit agreed with the government finding their explanation reasonable this decision is consistent with other circuit courts which have considered a judge’s scheduling problems when tapes are untimely sealed the tenth circuit also concluded the district_court properly denied cline’s motion to suppress evidence found in his vehicle during a traffic stop since the initial stop was valid and his consent to search the vehicle was voluntary criminal tax bulletin date table of cases search and seizure 344_f3d_1010 9th cir 342_f3d_1057 9th cir forfeiture 345_f3d_49 2nd cir united_states v saccoccia 344_f3d_31 1st cir 345_f3d_262 4th cir 344_f3d_399 3rd cir sentencing united_states v thurston 338_f3d_50 1st cir 341_f3d_928 9th cir 345_f3d_1205 11th cir
